 
SEPARATION AGREEMENT, WAIVER AND RELEASE
 
This SEPARATION AGREEMENT, WAIVER AND RELEASE (“Separation Agreement”) is
between GREAT LAKES BANCORP, INC. and GREATER BUFFALO SAVINGS BANK
(collectively, the “Bank”) and MARYLOU BOROWIAK (“Executive”) (collectively, the
“Parties”).
 
WHEREAS, Executive and Bank wish to set forth their respective rights and
obligations arising from Executive’s separation from Bank;
 
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, Bank and Executive hereby agree as follows:
 
1. Employment Separation.
 
(a) Executive acknowledges and agrees that Executive’s resignation from
employment and service as Executive Vice President of Great Lakes Bancorp, Inc.
and Executive Vice President and Chief Retail Banking Officer of Greater Buffalo
Savings Bank is effective as of August 22, 2007 at 5:00 p.m. (“Separation
Date”).
 
(b) From and after the Separation Date, except as otherwise set forth in this
Separation Agreement, Executive shall not be entitled to any further
compensation or monies from Bank or to receive any benefits or to participate in
any benefit plan or program of Bank. Executive acknowledges that, as of the date
of this Separation Agreement, except as set forth herein, Executive has received
all wages, benefits and payments of any kind to which Executive may be entitled.
 
(c) This Separation Agreement shall not compromise any right Executive may have
to group health continuation coverage under Sections 601 et seq. of ERISA
(“COBRA”) nor shall it compromise any right to vested benefits accumulated under
the Bank’s 401(k) Plan subject to the terms of the plan(s).
 
2. Severance Compensation and Benefits. Provided Executive (i) signs this
Separation Agreement, and (ii) does not revoke it pursuant to Section 16 of this
Separation Agreement, Executive shall be entitled to severance compensation and
benefits as follows:
 
(a) From and after the Separation Date, Bank shall pay Executive
thirteen consecutive equal biweekly payments of $4,557.69 and a final fourteenth
payment of $5,000 immediately thereafter, all less applicable taxes and
withholdings.
 
(b) At the separation date, Bank shall pay Executive for any earned and unused
vacation and Bank of Hours benefits.
 
(c) Medical Benefits.
 
- 1 -

--------------------------------------------------------------------------------



i. For the period beginning on the Separation Date and ending on six months
thereafter (“Benefit Continuation Period”), Executive will be entitled to
receive continued coverage under Bank’s group medical program in which she
participates as of the Separation Date. During the Benefit Continuation Period,
Executive’s cost of group medical plan coverage will be the same as the amount
paid by other employees of Bank for participation in said Bank-sponsored benefit
programs. With respect to Bank’s group medical plan, the Parties agree that the
Separation Date will be the date of Executive’s “qualifying event” for purposes
of Executive’s continuation coverage rights under COBRA and that the COBRA
coverage period will commence on the Separation Date. As a condition of receipt
of benefits under this paragraph 2(b)(i), Executive must timely elect
continuation coverage under COBRA.
 
ii. Notwithstanding the foregoing, in the event Executive becomes reemployed
with another entity during the Benefit Continuation Period, Bank’s provision of
coverage and payment of the benefits described in paragraph 2(b)(i) will cease
(even if Executive is entitled under COBRA to continue to participate in Bank’s
group medical plan at Executive’s sole cost). Executive shall immediately
provide notice to Bank if Executive becomes reemployed with another entity
during the Benefit Continuation Period.
 
(d) Outplacement. Executive will be eligible to receive professional
outplacement assistance from R.W. Caldwell Associates for a period of three
months commencing at the Bank’s expense. No cash payment will be made in lieu of
any such professional outplacement assistance.
 
3. Release.
 
(a) For and in consideration of the promises and other valuable consideration
paid to Executive pursuant to this Separation Agreement, Executive, for herself
and for Executive’s heirs, executors, successors and assigns (collectively,
“Executive Releasors”), hereby releases and discharges Bank and any and all of
its parents, subsidiaries, divisions, affiliated entities, predecessors,
successors and assigns, and all of their Executive benefit plans, funds, and any
of the foregoing entities’ past or present officers, directors, employees,
stockholders, trustees, administrators, attorneys, accountants and agents
(collectively “Bank Releasees”) from any and all claims, demands, causes of
action, and liabilities of any kind whatsoever, whether known or unknown, which
the Executive Releasors ever had, now have or may hereafter have against any or
all Bank Releasees from the beginning of the world through the date of this
Separation Agreement by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter, except for those
rights expressly set forth or reserved in this Separation Agreement. It is the
understanding and agreement of the Parties that the release provided for by this
sub-paragraph shall be a general release in all respects.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) Without limiting the generality or force or effect of Section 3(a) above, or
characterizing the nature of the Executive Releasors’ claims, this document
releases the Bank Releasees from any and all claims arising, directly or
indirectly, from (i) Executive’s employment with Bank; (ii) the terms and
conditions of such employment; (iii) the termination of Executive’s employment
with Bank; (iv) the negotiation and entry into this Separation Agreement and/or
the terms of this Separation Agreement; (v) any federal, state or local statute,
or court decision including, but not limited to, claims under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement and Income Security
Act, the Sarbanes-Oxley Act of 2002, the New York Human Rights Law, N.Y. Exec.
Law Art. 15; (vi) any and all claims for breach of contract; (vii) any and all
claims for lost wages, bonuses, back pay, front pay, employee benefits,
including severance pay, or for damages or injury of any type whatsoever,
including, but not limited to, defamation, injury to reputation, intentional or
negligent infliction of emotional distress, (whether arising by virtue of
statute or common law, and whether based upon negligent or willful actions or
omissions); and (viii) any and all claims for compensatory or punitive damages,
attorneys’ fees, costs and disbursements which the Executive Releasors ever had,
now have or hereafter can, shall or may have against the Bank Releasees for,
upon or by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the date of the
execution of this Separation Agreement by Executive, except for those rights
specifically provided for or expressly reserved by Executive in this Separation
Agreement and any claim necessary to enforce the terms of this Separation
Agreement.
 
(c) Executive represents that Executive has not filed or permitted to be filed
against Bank or any Bank Releasees, individually or collectively, any lawsuits
or charges (including any arbitrations), and covenants and agrees that Executive
will not do so at any time hereafter with respect to the subject matter of this
Separation Agreement and claims released pursuant to this Separation Agreement,
except as otherwise provided in this Separation Agreement. Executive
acknowledges that Executive fully understands and agrees that, to the fullest
extent permitted by law, this Separation Agreement shall operate as a complete
defense to any claim or entitlement which hereafter may be asserted by Executive
or any other person acting on Executive’s behalf, against Bank Releasee(s) for
or on account of any matter or thing whatsoever arising out of or in any way
based upon the circumstances, facts, and events related to Executive’s
employment and separation from employment or to any claim made by Executive
against any Bank Releasee(s) arising from such circumstances, facts, and events.
However, nothing in this Separation Agreement shall be construed to prohibit
Executive from filing a charge (including a challenge to the validity of this
Agreement) with or participating in any investigation or proceeding conducted by
the EEOC. Notwithstanding the preceding sentence, Executive agrees to waive
Executive’s right to recover monetary damages in any charge or other proceeding
of any kind filed by Executive or anyone else on Executive’s behalf to the
fullest extent allowed by law.
 
(d) Executive acknowledges and agrees that the consideration to be provided to
Executive, as set forth above in Section 2 of this Separation Agreement: (i)
exceeds anything of value to which Executive would otherwise be entitled in the
absence of this Separation Agreement; (ii) fully and completely settles all
claims by Executive and any attorney Executive has retained against Bank and/or
the other Bank Releasees for attorneys fees, costs, disbursements and the like;
and (iii) is sufficient consideration for Executive’s promises under this
Separation Agreement.
 
- 3 -

--------------------------------------------------------------------------------



4. No Admission. The making of this Separation Agreement is not intended, and
shall not be construed, as any admission by Bank or Executive or any of the Bank
Releasees that they have violated any federal, state, or local law, or have
committed any wrong against Executive or any other person or entity.
 
5. Non-Competition. For the period beginning on the Separation Date and ending
six months later (“Covenant Period”), Executive agrees not to, directly or
indirectly, for Executive’s own account or as an agent, employee, officer,
director, trustee, consultant or member, partner, shareholder or other equity
holder of any corporation, firm, company, partnership or other entity (other
than as an owner of 1% or less of any class of publicly traded securities),
engage, anywhere within Erie, Niagara or Chautauqua counties in New York State,
in the management or operation of a commercial bank, savings bank, bank holding
company, credit union or any other financial services provider that competes
with Bank, its subsidiaries or its products or programs.
 
6. Non-Solicitation. Executive agrees that for a period of eighteen months after
the Separation Date, she will not, whether directly or as an employee, partner,
member, consultant or shareholder of any entity or person:
 
(a) solicit, divert or attempt to divert from the Bank, or knowingly encourage
or assist any person or entity with which Executive is affiliated to solicit,
divert or attempt to divert from the Bank, the trade or business of any person
or entity which was a customer or client or had an account with the Bank at any
time during Executive’s employment, whether or not the relationship between the
Bank and such person or entity was originally established in whole or in part
through Executive’s efforts; or
 
(b) employ, solicit or induce any employee, officer, consultant or agent of the
Bank to leave the employ of the Bank. For the purposes of this paragraph,
“employee, officer, consultant or agent” shall mean any individual employed or
engaged by the Bank within six months prior to the Separation Date.
 
For the purposes of this Separation Agreement, the term “solicit” means any
direct or indirect communication of any kind whatsoever, regardless of by whom
initiated, inviting, advising, encouraging, or requesting any person or entity,
in any manner to take or refrain from taking any action.
 
7. Return of Bank Property. Executive warrants that she has returned all Bank
Property to Bank. For purposes of this Agreement, “Bank Property” includes, but
is not limited to, all information and materials belonging to the Bank or its
customers or clients, including office keys and equipment, documents, policy or
practice manuals, records, customer files, written materials, electronic
information, software packages, computers, computer disks, drives or files,
handheld computer devices such as Blackberries, mobile phones, corporate credit
cards, all other Bank Property in Executive’s position, including any and all
reproductions or copies thereof.
 
- 4 -

--------------------------------------------------------------------------------



8. Non-Disparagement. Executive covenants that, except to the extent required by
law, she will not make to any person or entity any statement, whether written or
oral, that directly or indirectly impugns the integrity of, or reflects
negatively on the Bank or any of its executives, officers, directors, or
employees or that denigrates, disparages or results in detriment to the Bank.
 
9. Confidential Information. For purposes of this Separation Agreement,
“Confidential Information” includes, but is not limited to, any and all records,
files, reports, letters, memoranda, records, data, flowcharts, promotional
materials, agreements, information, market studies, pricing, customer lists,
business methods, financial and cost data, business plans and strategies and
other secret, confidential or proprietary information of any nature relating to
the Bank, its personnel, affiliates and subsidiaries, and their parents,
officers, board members, distributors, suppliers or employees, which is not
generally available to the public. Except as required by law, Executive shall
not disclose to or discuss with any person or entity any Confidential
Information. Executive hereby warrants and guarantees that she has surrendered
to the Bank all documents and data of any kind, including electronic versions of
documents and data in machine-readable form, and any and all reproductions, in
whole or in part, of any items relating to Confidential Information and has not
made or retained any copy or extract of such documents, data or reproductions.
Executive agrees to give Bank written notice of any and all attempts to compel
of any Confidential Information or other information as to which disclosure is
prohibited by this Separation Agreement. Such written notice shall be provided
as soon as reasonably possible after Executive becomes aware of such attempt to
compel such information and not less than five (5) days before compliance with
any subpoena or order is requested or required.
 
10. Executive Cooperation. Executive shall cooperate fully in connection with
any and all existing or future litigations or investigations brought by or
against the Bank or any of its agents, officers, directors, or employees in
which and to the extent Executive’s cooperation is necessary. In the event that
Executive is subpoenaed in connection with any litigation or investigation, if
legally permissible, Executive will promptly notify the Bank and shall give the
Bank an opportunity to respond to such notice before taking any action or making
any decision in connection with such subpoena. The Bank will reimburse Executive
for reasonable out-of-pocket expenses incurred as a result of such cooperation.
 
11.  Remedy. Executive acknowledges and agrees that the Covenant Period and the
other restrictions contained in Sections 5 through and including 10 are
reasonable, legitimate and fair to Executive and necessary to protect the
interests of Bank. In order to enforce compliance with this Separation
Agreement, Executive acknowledges that the failure to comply with the provisions
of Sections 5 through and including 10 of this Separation Agreement will cause
the Bank irrevocable harm and that a remedy at law for such failure would be an
inadequate remedy for Bank. Therefore, Executive consents that the Bank may
obtain an order of specific performance, an injunction, a restraining order, or
other equitable relief from a court or arbitrator having jurisdiction. The
availability of equitable relief shall not preclude the Bank from recovering any
monetary damages or other relief to which it is entitled under applicable law.
 
- 5 -

--------------------------------------------------------------------------------



12. Breach. Any material breach by Executive of this Separation Agreement shall
be considered a breach for which the Bank shall be entitled to cease the
payments and benefits described in Section 2 of this Separation Agreement, in
addition to any other remedies to which the Bank may be entitled by law.
 
13. Binding Effect. This Separation Agreement is binding upon, and shall inure
to the benefit of, the Parties and their respective heirs, executors,
representatives, successors and assigns.
 
14. Choice of Law. This Separation Agreement is to be construed at all times in
accordance with and governed by the laws of the State of New York applicable to
agreements made and to be performed entirely within such State.
 
15. Opportunity to Review. Executive acknowledges and warrants that (a)
Executive has had a reasonable period of time not less than 21 days, to consider
the terms and provisions of this Separation Agreement; (b) Executive has been
advised by Bank in this writing to consult, and has had adequate opportunity to
consult with, an attorney of Executive’s choosing prior to executing this
Separation Agreement; (c) Executive has carefully read this Separation Agreement
in its entirety, has had an opportunity to have its provisions explained to
Executive by an attorney of Executive’s choosing, and fully understands the
significance of all of its terms and provisions; and (d) Executive is signing
this Separation Agreement voluntarily and of Executive’s own free will and
assents to all of the terms and conditions contained herein.
 
16. Effective Date and Right to Revoke. Executive has been given 21 days from
the date of receipt to consider the terms and conditions of this Separation
Agreement. Executive may accept this Separation Agreement by signing it after
the Separation Date and returning an original Separation Agreement to Andrew W.
Dorn, Jr. Greater Buffalo Savings Bank, any time during this 21-day period.
Executive agrees that any changes to the Separation Agreement from the time it
was offered to Executive, whether material or immaterial, do not restart the
running of the 21-day period. After signing this Separation Agreement, Executive
shall have seven days to revoke it by indicating Executive’s desire to do so in
a writing received by Bank in accordance with this Section 16 of this Separation
Agreement no later than 5:00 p.m. Eastern Standard Time on the seventh day
following the date Executive signs this Separation Agreement (“Revocation
Period”). The effective date of this Separation Agreement shall be the eighth
day following Executive’s signing of this Separation Agreement provided
Executive does not revoke it during the Revocation Period. If Executive does not
accept this Separation Agreement as set forth above, or revokes this Separation
Agreement during the Revocation Period, this Agreement (including any
obligations of the Bank to provide the consideration referred to above) shall be
deemed null and void.
 
17. Section 409A Compliance. This Separation Agreement is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Internal Revenue Code and shall be construed and interpreted in
accordance with such intent.
 
18. Entire Agreement. This Separation Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and the duties,
compensation and benefits of Executive, and except as otherwise specifically
provided herein, supersedes all prior communications, representations,
agreements, understandings, plans and arrangements between the parties, whether
oral or written.
 
- 6 -

--------------------------------------------------------------------------------


 
19. Severability. If any provision of this Separation Agreement shall be held by
a court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be of no force and effect. In addition, if any one or more of
the provisions contained in this Separation Agreement is held to be excessively
broad as to duration, scope, activity or subject, such provisions will be
construed by limiting and reducing them so as to be enforceable to the maximum
extent compatible with applicable law.
 
20. Counterparts. This Separation Agreement may be executed in several
counterparts, each of which shall be an original as against any party who or
which signed it, and all of which shall constitute one and the same document.
 
21. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by prepaid overnight
courier (providing proof of delivery), by facsimile or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or facsimile numbers (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 21):
 
if to Executive:
   
Marylou Borowiak
 
221 Stolle Road
 
Elma, New York 14059
   
if to the Bank:
   
GREAT LAKES BANCORP, INC
 
GREATER BUFFALO SAVINGS BANK,
 
2421 Main St.
 
Buffalo, New York 14214


- 7 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement.
           
 

     
GREATER BUFFALO SAVINGS BANK
           
By:
/s/ Marylou Borowiak
 
By:
/s/ Andrew W. Dorn, Jr.
   
Marylou Borowiak
                   
Date:
August 22, 2007
 
Date:
August 22, 2007
 

 

STATE OF NEW YORK      :ss.  COUNTY OF ______   

 
On the ____ day of _____________, in the year 2007, before me, the undersigned,
personally appeared MARYLOU BOROWIAK, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.
 

  Notary Public 

 
- 8 -

--------------------------------------------------------------------------------

